Exhibit 99.4 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Index to Consolidated Financial Statements and Schedule Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Balance Sheets as of July 31, 2009 and 2008 F-3 Statements of Operations for each of the years in the three-year period ended July 31, 2009 F-4 Statements of Stockholders’ Equity and Comprehensive Income for each of the years in the three-year period ended July 31, 2009 F-5 Statements of Cash Flows for each of the years in the three-year period ended July 31, 2009 F-6, F-7 Notes to Consolidated Financial Statements F-8 to F-34 Additional Financial Information Pursuant to the Requirements of Form 10-K: Schedule II – Valuation and Qualifying Accounts and Reserves S-1 Schedules not listed above have been omitted because they are either not applicable or the required information has been provided elsewhere in the consolidated financial statements or notes thereto. F-1 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of Comtech Telecommunications Corp.: We have audited the accompanying consolidated balance sheets of Comtech Telecommunications Corp. and subsidiaries as of July 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended July 31, 2009. In connection with our audits of the consolidated financial statements, we also have audited the financial statement schedule listed in the accompanying index. These consolidated financial statements and the financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and the financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Comtech Telecommunications Corp. and subsidiaries as of July 31, 2009 and 2008, and the results of their operations and their cash flows for each of the years in the three-year period ended July 31, 2009, in conformity with U.S. generally accepted accounting principles. Also in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. As discussed in Note 1 to the consolidated financial statements, the consolidated financial statements have been adjusted for the retroactive application of Financial Accounting Standards Board Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement),” which became effective August 1, We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Comtech Telecommunications Corp.’s internal control over financial reporting as of July 31, 2009, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated September 23, 2009 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. Such report contains an explanatory paragraph relating to the exclusion from management’s assessment of and from our evaluation of the Company’s internal control over financial reporting as of July 31, 2009 associated with one entity acquired in fiscal Melville, New York September 23, 2009, except for Note 1, as to which the date is November 13, F-2 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Consolidated Balance Sheets As of July 31, 2009 and 2008 (As adjusted for the retroactive application of FSP APB 14-1) Assets 2009 2008 Current assets: Cash and cash equivalents $ 485,450,000 410,067,000 Accounts receivable, net 79,477,000 70,040,000 Inventories, net 95,597,000 85,966,000 Prepaid expenses and other current assets 13,398,000 5,894,000 Deferred tax asset 15,129,000 10,026,000 Total current assets 689,051,000 581,993,000 Property, plant and equipment, net 38,486,000 34,269,000 Goodwill 149,253,000 24,363,000 Intangibles with finite lives, net 55,272,000 7,505,000 Deferred financing costs, net 6,053,000 957,000 Other assets, net 556,000 3,636,000 Total assets $ 938,671,000 652,723,000 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 19,233,000 31,423,000 Accrued expenses and other current liabilities 51,741,000 49,671,000 Customer advances and deposits 19,571,000 15,287,000 Current installments of other obligations - 108,000 Interest payable 1,418,000 1,050,000 Income taxes payable 563,000 - Total current liabilities 92,526,000 97,539,000 Convertible senior notes 200,000,000 91,946,000 Other liabilities 2,283,000 - Income taxes payable 4,267,000 1,909,000 Deferred tax liability 10,466,000 10,556,000 Total liabilities 309,542,000 201,950,000 Commitments and contingencies (See Note 15) Stockholders’ equity: Preferred stock, par value $.10 per share; shares authorized and unissued 2,000,000 - - Common stock, par value $.10 per share; authorized 100,000,000 shares; issued 28,390,855 shares and 24,600,166 shares at July 31, 2009 and 2008, respectively 2,839,000 2,460,000 Additional paid-in capital 335,656,000 205,204,000 Retained earnings 290,819,000 243,294,000 629,314,000 450,958,000 Less: Treasury stock (210,937 shares) (185,000 ) (185,000 ) Total stockholders’ equity 629,129,000 450,773,000 Total liabilities and stockholders’ equity $ 938,671,000 652,723,000 See accompanying notes to consolidated financial statements. F-3 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Consolidated Statements of Operations Fiscal Years Ended July 31, 2009, 2008 and 2007 (As adjusted for the retroactive application of FSP APB 14-1) 2009 2008 2007 Net sales $ 586,372,000 531,627,000 445,684,000 Cost of sales 345,472,000 296,687,000 252,389,000 Gross profit 240,900,000 234,940,000 193,295,000 Expenses: Selling, general and administrative 100,171,000 85,967,000 73,312,000 Research and development 50,010,000 40,472,000 32,469,000 Amortization of acquired in-process research and development (See Note 2) 6,200,000 - - Amortization of intangibles 7,592,000 1,710,000 2,592,000 163,973,000 128,149,000 108,373,000 Operating income 76,927,000 106,791,000 84,922,000 Other expenses (income): Interest expense 6,396,000 7,100,000 6,820,000 Interest income and other (2,738,000 ) (14,065,000 ) (14,208,000 ) Income before provision for income taxes 73,269,000 113,756,000 92,310,000 Provision for income taxes 25,744,000 40,106,000 29,673,000 Net income $ 47,525,000 73,650,000 62,637,000 Net income per share (See Note 1(i)): Basic $ 1.81 3.05 2.70 Diluted $ 1.73 2.76 2.42 Weighted average number of common shares outstanding – basic 26,321,000 24,138,000 23,178,000 Weighted average number of common and common equivalentshares outstanding – diluted 29,793,000 28,278,000 27,603,000 See accompanying notes to consolidated financial statements. F-4 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity and Comprehensive Income Fiscal Years Ended July 31, 2009, 2008 and 2007 (As adjusted for the retroactive application of FSP APB 14-1) Common Stock Additional Paid-in Retained Treasury Stock Stockholders’ Comprehensive Shares Amount Capital Earnings Shares Amount Equity Income Balance July 31, 2006 as reported 23,052,593 $ 2,305,000 $ 139,487,000 $ 112,635,000 210,937 $ (185,000 ) $ 254,242,000 Adjustment to initially apply FSP APB 14-1 for convertible debt - - 18,958,000 (5,628,000 ) - - 13,330,000 Balance July 31, 2006 as restated 23,052,593 2,305,000 158,445,000 107,007,000 210,937 (185,000 ) 267,572,000 Equity-classified stock award compensation - - 7,408,000 - - - 7,408,000 Proceeds from exercise of options 938,000 94,000 9,441,000 - - - 9,535,000 Proceeds from issuance of employee stock purchase plan shares 25,736 3,000 755,000 - - - 758,000 Excess income tax benefit from stock award exercises - - 8,612,000 - - - 8,612,000 Net income - - - 62,637,000 - - 62,637,000 $ 62,637,000 Balance July 31, 2007 24,016,329 2,402,000 184,661,000 169,644,000 210,937 (185,000 ) 356,522,000 62,637,000 Equity-classified stock award compensation - - 10,595,000 - - - 10,595,000 Proceeds from exercise of options 559,681 56,000 6,640,000 - - - 6,696,000 Proceeds from issuance of employee stock purchase plan shares 24,156 2,000 902,000 - - - 904,000 Excess income tax benefit from stock award exercises - - 2,406,000 - - - 2,406,000 Net income - - - 73,650,000 - - 73,650,000 73,650,000 Balance July 31, 2008 24,600,166 2,460,000 205,204,000 243,294,000 210,937 (185,000 ) 450,773,000 73,650,000 Equity-classified stock award compensation - - 9,712,000 - - - 9,712,000 Proceeds from exercise of options 410,403 41,000 8,243,000 - - - 8,284,000 Proceeds from issuance of employee stock purchase plan shares 46,959 5,000 1,301,000 - - - 1,306,000 Excess income tax benefit from stock award exercises - - 2,530,000 - - - 2,530,000 Debt converted to shares of common stock 3,333,327 333,000 108,666,000 - - - 108,999,000 Net income - - - 47,525,000 - - 47,525,000 47,525,000 Balance July 31, 2009 28,390,855 $ 2,839,000 $ 335,656,000 $ 290,819,000 210,937 $ (185,000 ) $ 629,129,000 $ 47,525,000 See accompanying notes to consolidated financial statements. F-5 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows Fiscal Years Ended July 31, 2009, 2008 and 2007 (As adjusted for the retroactive application of FSP APB 14-1) 2009 2008 2007 Cash flows from operating activities: Net income $ 47,525,000 73,650,000 62,637,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property, plant and equipment 12,503,000 9,196,000 7,536,000 Amortization of acquired in-process research and development 6,200,000 - - Amortization of intangible assets with finite lives 7,592,000 1,710,000 2,592,000 Amortization of stock-based compensation 9,576,000 10,640,000 7,401,000 Amortization of fair value inventory step-up 1,520,000 - - Deferred financing costs 3,784,000 4,963,000 4,635,000 Loss on disposal of property, plant and equipment 62,000 6,000 203,000 (Benefit from) provision for allowance for doubtful accounts (864,000 ) 723,000 (375,000 ) Provision for excess and obsolete inventory 5,692,000 2,414,000 4,491,000 Excess income tax benefit from stock award exercises (2,530,000 ) (2,374,000 ) (7,990,000 ) Deferred income tax benefit (1,354,000 ) (4,370,000 ) (1,660,000 ) Changes in assets and liabilities, net of effects of acquisitions: Restricted cash securing letter of credit obligation - - 1,003,000 Accounts receivable 13,319,000 2,822,000 (3,163,000 ) Inventories 13,395,000 (25,038,000 ) (4,818,000 ) Prepaid expenses and other current assets (7,175,000 ) 52,000 492,000 Other assets 72,000 39,000 73,000 Accounts payable (17,862,000 ) 5,361,000 (2,200,000 ) Accrued expenses and other current liabilities (11,356,000 ) 1,235,000 5,608,000 Customer advances and deposits 1,071,000 (4,769,000 ) 16,512,000 Deferred service revenue - - (9,896,000 ) Other liabilities 283,000 - - Interest payable 368,000 - - Income taxes payable 6,714,000 1,516,000 6,156,000 Net cash provided by operating activities 88,535,000 77,776,000 89,237,000 Cash flows from investing activities: Purchases of property, plant and equipment (13,487,000 ) (14,064,000 ) (12,075,000 ) Purchases of other intangibles with finite lives (100,000 ) (193,000 ) (38,000 ) Payments for business acquisitions, net of cash acquired (205,360,000 ) (6,194,000 ) (3,937,000 ) Net cash used in investing activities (218,947,000 ) (20,451,000 ) (16,050,000 ) Cash flows from financing activities: Principal payments on other obligations (108,000 ) (135,000 ) (154,000 ) Excess income tax benefit from stock award exercises 2,530,000 2,374,000 7,990,000 Origination fees associated with line of credit (876,000 ) - - Proceeds from exercises of stock options 8,284,000 6,696,000 9,535,000 Net proceeds from issuance of convertible senior notes 194,659,000 - - Proceeds from issuance of employee stock purchase plan shares 1,306,000 904,000 758,000 Net cash provided by financing activities 205,795,000 9,839,000 18,129,000 (Continued) F-6 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows (continued) Years ended July 31, 2009, 2008 and 2007 (As adjusted for the retroactive application of FSP APB 14-1) 2009 2008 2007 Net increase in cash and cash equivalents $ 75,383,000 67,164,000 91,316,000 Cash and cash equivalents at beginning of period 410,067,000 342,903,000 251,587,000 Cash and cash equivalents at end of period $ 485,450,000 410,067,000 342,903,000 Supplemental cash flow disclosure Cash paid during the period for: Interest $ 2,109,000 2,120,000 2,150,000 Income taxes $ 20,787,000 43,843,000 24,778,000 Non-cash investing activities: Accrued business acquisition payments $ - 1,169,000 290,000 Common stock issued in exchange for face value of 2.0% convertible senior notes (See Note 10) $ 105,000,000 - - See accompanying notes to consolidated financial statements. F-7 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements (As adjusted for the retroactive application of FSP APB 14-1) (1)Summary of Significant Accounting and Reporting Policies (a) Principles of Consolidation The accompanying consolidated financial statements include the accounts of Comtech Telecommunications Corp. and its subsidiaries (“the Company”), all of which are wholly-owned. All significant intercompany balances and transactions have been eliminated in consolidation. As discussed in Note 1(q), the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Staff Position APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)” (“FSP APB 14-1”), on August 1, 2009. All periods presented in the accompanying consolidated financial statements and notes have been retroactively adjusted to reflect the impact of the Company’s adoption of FSP APB 14-1. (b) Nature of Business The Company designs, develops, produces and markets innovative products, systems and services for advanced communications solutions. The Company’s business is highly competitive and characterized by rapid technological change. The Company’s growth and financial position depends, among other things, on its ability to keep pace with such changes and developments and to respond to the sophisticated requirements of an increasing variety of electronic equipment users. Many of the Company’s competitors are substantially larger, and have significantly greater financial, marketing and operating resources and broader product lines than the Company. A significant technological breakthrough by others, including smaller competitors or new companies, could have a material adverse effect on the Company’s business. In addition, certain of the Company’s customers have technological capabilities in the Company’s product areas and could choose to replace the Company’s products with their own. International sales expose the Company to certain risks, including barriers to trade, fluctuations in foreign currency exchange rates (which may make the Company’s products less price competitive), political and economic instability, availability of suitable export financing, export license requirements, tariff regulations, and other United States (“U.S.”) and foreign regulations that may apply to the export of the Company’s products, as well as the generally greater difficulties of doing business abroad. The Company attempts to reduce the risk of doing business in foreign countries by seeking contracts denominated in U.S. dollars, advance or milestone payments, credit insurance and irrevocable letters of credit in its favor. The Company currently provides mobile data communications products and services to the U.S. government under two contracts known as Movement Tracking System (“MTS”) and Blue Force Tracking (“BFT”). These contracts currently expire on July 12, 2010 and December 31, 2011, respectively. Both of these contracts can be terminated at any time and are not subject to automatic renewals or extension. The loss of these contracts would have a material adverse effect on the Company’s future business, results of operations and financial condition. F-8 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements, Continued (As adjusted for the retroactive application of FSP APB 14-1) (c) Revenue Recognition Revenue is generally recognized when the earnings process is complete, upon shipment or customer acceptance. Revenue from contracts relating to the design, development or manufacture of complex electronic equipment to a buyer’s specification or to provide services relating to the performance of such contracts is generally recognized in accordance with American Institute of Certified Public Accountants (“AICPA”) Statement of Position No. 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts” (“SOP 81-1”). The Company primarily applies the percentage-of-completion method and generally recognizes revenue based on the relationship of total costs incurred to total projected costs, or, alternatively, based on output measures, such as units delivered or produced. Profits expected to be realized on such contracts are based on total estimated sales for the contract compared to total estimated costs, including warranty costs, at completion of the contract. These estimates are reviewed and revised periodically throughout the lives of the contracts, and adjustments to profits resulting from such revisions are made cumulative to the date of the change. Provision for anticipated losses on uncompleted contracts is made in the period in which such losses become evident. Long-term, U.S. government, cost-reimbursable type contracts are also specifically covered by Accounting Research Bulletin No.43 “Government Contracts, Cost-Plus-Fixed-Fee Contracts” (“ARB 43”), in addition to SOP 81-1. The Company has historically demonstrated an ability to estimate contract revenues and expenses in applying the percentage-of-completion method of accounting.
